PER CURIAM:
This claim was originally filed in the name of Robin Lee Johnson and Rex Allen Johnson, but when the testimony established that the damaged vehicle, a 1981 Monte Carlo, was titled in the name of Rex Allen Johnson alone, the Court, on its own motion, amended the style of the claim to reflect Rex Allen Johnson as the proper claimant.
Claimant seeks $71.59 for the replacement of a tire which was damaged when his vehicle struck a pothole on Route 61, a quarter of a *28mile south of Montgomery, Fayette County, West Virginia. The incident occurred February 28, 1983, at approximately 5:30 p.m. Robin Lee Johnson, the driver of the automobile, testified that she drove on that road every other week, but had no knowledge of the pothole.
The State is neither an insurer nor a guarantor of the safety of travellers on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). In order for the State to be found liable, it must first have had either actual or constructive notice of the defect in the roadway. Since there was no proof that the State had notice of the defect, the claim must be denied.
Claim disallowed.